DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The arguments filed on 09/22/2022 have been considered, and the examiner’s response is presented herein below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimizu (US 2019/0269361 A1).  Shimizu discloses:

Regarding claim 1, a human body physiological parameter monitoring method based on face recognition for a workstation, the method is based on a human physiological parameter monitoring system (see figure 1; 

    PNG
    media_image1.png
    630
    997
    media_image1.png
    Greyscale

); 

the said human physiological parameter monitoring system comprises a backstage server, at least one image acquisition device arranged in the workstation (

    PNG
    media_image2.png
    820
    708
    media_image2.png
    Greyscale


 ); 

the image acquisition device is communicatively connected with the backstage server (

    PNG
    media_image3.png
    242
    312
    media_image3.png
    Greyscale



 ), wherein the method comprises the following steps: 

(1) continuous image sampling is carried out by the image acquisition device, and uploaded to the backstage server; when an image acquisition device detects the presence of a person, it proceeds to step (2) (


    PNG
    media_image4.png
    196
    390
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    371
    986
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    408
    983
    media_image6.png
    Greyscale

 );

(2) the backstage server compares the person detected in step (1) with a pre-stored registered person sample on the backstage server through a face recognition algorithm (

    PNG
    media_image7.png
    342
    372
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    235
    991
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    478
    988
    media_image9.png
    Greyscale

); 

if the current person is a registered object, the backstage server stores the person's current physiological parameter information into a database for this person for subsequent analysis (

    PNG
    media_image9.png
    478
    988
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    152
    423
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    497
    973
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    293
    657
    media_image12.png
    Greyscale


); 

if the current person is an unregistered object, the person is ignored (

    PNG
    media_image13.png
    443
    981
    media_image13.png
    Greyscale


NOTE:
Claim 1 is a “process” claim that includes a claimed condition with two possible outcomes, and that forms two distinct methods within a single claim.

A contingent step, when present in a “process” claim only (the following does not apply to product claims, such as machines and manufactures), creates two or more process pathways within the claim based on a condition, where one pathway/step may be traversed and the process terminates, and the other pathway/step is no longer required of the prior art, or vice-versa.

Quoting Ex parte RANDAL C. SCHULHAUSER, UNITED STATES PATENT AND TRADEMARK OFFICE, BEFORE THE PATENT TRIAL AND APPEAL BOARD, Precedential decision of 04/28/2016, “If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” at decision page 10, “the broadest reasonable interpretation of claim 1 includes an instance in which the step of "determining the current activity level of the subject" and the remaining steps based thereon do not take place. Thus, under the broadest reasonable interpretation, the step of "comparing the respiration data with a threshold respiration criteria for indicating a strong likelihood of a cardiac event if the current activity level is below a threshold activity level" recited in claim 8 is not necessarily performed” at decision page 11. 

Therefore, in the case of claim 1, the prior art need only teach one of the two distinct claimed methods for anticipation or obviousness.   Given that the prior art teaches the limitation “if the current person is a registered object, the backstage server stores the person's current physiological parameter information into a database for this person for subsequent analysis”, it is not required to teach the other path that includes the other condition that, “if the current person is an unregistered object, the person is ignored”.  However, as noted above, Shimizu does teach the second condition though not required).


Regarding claim 4, the human body physiological parameter monitoring method based on face recognition for a workstation of claim 1, wherein the physiological parameter information of a person includes heart rate and blood flow, and the heart rate and blood flow are obtained by analyzing the continuous frame images acquired by the image acquisition device (

    PNG
    media_image14.png
    796
    984
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    404
    994
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    945
    992
    media_image16.png
    Greyscale

 ).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2019/0269361 A1) in view of Yanagi (US 2009/0080716 A1). 

Regarding claim 2, the human body physiological parameter monitoring method based on face recognition for a workstation of claim 1, wherein it further comprises a user terminal device communicatively connected with the backstage server (

    PNG
    media_image17.png
    614
    616
    media_image17.png
    Greyscale



 ), and 

the current working status of the system comprises a registering status and a monitoring status (figure 6 depicts the “monitoring status”; see the following for “registration status”:

    PNG
    media_image18.png
    280
    987
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    454
    973
    media_image19.png
    Greyscale


 );

the current working status of the system is initialized to the monitoring status upon power-on (

    PNG
    media_image20.png
    189
    455
    media_image20.png
    Greyscale

).

	Shimizu does not teach:

“the user terminal device communicates with the backstage server through a pre-agreed communication mode to enter the registering status;

in the said step (1), before the continuous image sampling is performed by the image acquisition device in the workstation and uploaded to the background server, the backstage server judges whether the current working status of the system is a registering status or a monitoring status, and

only when the current working status of the system is the monitoring status, continuous image sampling is performed by the image acquisition device in the workstation and uploaded to the backstage server, 

otherwise, it proceeds to step (3): the current working status of the system is the registering status, and 

the head portrait of the person is stored in the database for this person.”

	Yanagi teaches a facial recognition system comprising a monitoring mode (figure 4) and a registration mode (figure 3).  
The registration mode is entered through a pre-agreed communication ( 

    PNG
    media_image21.png
    142
    864
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    123
    873
    media_image22.png
    Greyscale

).

	Yanagi teaches before the continuous image sampling is performed by monitoring mode, judging whether the current working status of the system is a registering status or a monitoring status ( 

    PNG
    media_image21.png
    142
    864
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    123
    873
    media_image22.png
    Greyscale

), and

only when the current working status of the system is the monitoring status, continuous image sampling is performed by the image acquisition device (figure 4:

    PNG
    media_image23.png
    386
    538
    media_image23.png
    Greyscale

 ), 

otherwise, it proceeds to the registering status (figure 3), and 

the head portrait of the person is stored in the database for this person ( 

    PNG
    media_image24.png
    795
    584
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    282
    878
    media_image25.png
    Greyscale

).

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to supplement Shimizu, by including the separate registration processing as taught by Yanagi.  While Shimizu suggests the need for a preliminary “registration” process by previously storing a registered face image for a user or a plurality of users (described above), Shimizu does not teach a specific process for it.  Yanagi teaches a separate user activated process for registering a facial image in a facial biometric database as a preliminary measure for subsequent biometric facial authentications, which would have commended itself to Shimizu as a necessary prerequisite to performing the continuous monitoring of Shimizu. 

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Shimizu, while the teaching of Yanagi continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

	Regarding claim 3, the human body physiological parameter monitoring method based on face recognition for a workstation of claim 2, wherein the user terminal device is a mobile phone (Shimizu:

    PNG
    media_image26.png
    447
    444
    media_image26.png
    Greyscale

); 

when the current working status of the system is the registering status, the head portrait is collected by the camera of the mobile phone and uploaded to the backstage server, and the backstage server saves the head portrait of the person to the database for this person (met by the combination of Yanagi and Shimizu as applied to claim 2 above).
Response to Arguments

Applicant argues, at page 2 of 4 of the reply filed on 09/22/2022, that the Shimizu reference does not teach “continuous” image capture as follows:


    PNG
    media_image27.png
    400
    972
    media_image27.png
    Greyscale


Examiner disagrees.   The claim 1 limitation in question recites:


    PNG
    media_image28.png
    168
    1163
    media_image28.png
    Greyscale


“Sampling” means capturing discrete images, and “continuous” means sampling sequentially in time over a period of time.   Support for the limitation “continuous sampling” can be found in a disclosed embodiment where a standard, RGB camera captures images a 30 frames per second (specification PG Publication 2020/0311388):

    PNG
    media_image29.png
    915
    596
    media_image29.png
    Greyscale

	Thus, as one example of “continuous sample”, as standard RGB video of a subject is captured according to applicant’s preferred embodiment.  The claim, however, is recited as being broader in scope than the preferred embodiment. 

Shimizu teaches “continuous image sampling” during the period of time that a person is in the vicinity of the image capture device:  See:
	

    PNG
    media_image30.png
    327
    669
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    440
    671
    media_image31.png
    Greyscale

.
	Shimizu expressly discloses that “images”, particularly Gr images, are “continuously” captured, as seen from the quotes above. 

	At argument page 2 of 4, applicant argues, “Shimizu merely identifies capturing an image when detection is required. Nothing identifies that the capturing of images is a continuous process.”   In reply, the examiner refers to the Shimizu quotes above.   Further, this argument appears to “imply” that the “continuous” process of sampling never ends, even when a user is NOT in the vicinity of the image capture device, and thus image capture is NOT required.  However, the claim does not preclude a “continuous” sampling process that begins and ends, and has a duration, such as the process taught by Shimizu.  The claim simply does not preclude it. 

At argument page 2 of 4, applicant argues:

“While the action seems to rely on [0057] to support the rejection of this feature, the mention of "continuous" therein is relative to time-series signal El, not any capturing of images. That is, the time-series signal El is the output of the facial recognition unit 21 and includes a pulse-wave signal. See Shimizu [0049]-[0050]. The signal El is not an output of the image capturing unit 10 (allegedly corresponding to the claimed image acquisition device) and thus does not represent continuous image sampling.”

	In reply, as noted above, the Shimizu process begins with a “continuous” image capture process, well before “E1” is ever calculated from the initially captured images:


    PNG
    media_image32.png
    428
    665
    media_image32.png
    Greyscale

.

	Shimizu even expressly discloses a “continuous” image capture process:
	

    PNG
    media_image30.png
    327
    669
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    440
    671
    media_image31.png
    Greyscale

.
	
At argument page 3 of 4, applicant argues: 

“Shimizu does not teach or render obvious that "if the current person is an unregistered object, the person is ignored," as recited by the claim. The action cites to Shimizu [0057]-[0058] to teach this feature”, and 
“Nothing in the reference describes ignoring the person if they are an unregistered object. Indeed, according to Shimizu, the face is recognized and thus not ignored; rather, the face is treated as alone.”


	The claim 1 limitation in question is a follows:

    PNG
    media_image33.png
    232
    1157
    media_image33.png
    Greyscale


	First, because claim 1 is a “process” claim, and because the Shimizu teaches the first “if the current person” conditional limitation, the Shimizu reference is NOT required to teach the second one, under the Ex parte Shulhauser claim interpretation.  Refer to page 11 of the previous Office Action for an explanation, which will not be repeated here. 

	Again, Shimizu teaches the first conditional limitation of:

“if the current person is a registered object, the backstage server stores the person's current physiological parameter information into a database for this person for subsequent analysis”

	As follows:


    PNG
    media_image34.png
    176
    748
    media_image34.png
    Greyscale

.   Also refer to the previous Office Action, pages 8-10 which addresses this limitation. 

	However, even still, Shimizu does naturally default to the “ignoring” limitation as follows:  

	Again, the claim limitation in question is:

    PNG
    media_image33.png
    232
    1157
    media_image33.png
    Greyscale


	Shimizu teaches only storing the physiological parameter information if the user is registered:

    PNG
    media_image35.png
    182
    676
    media_image35.png
    Greyscale

	Thus, if the user is not registered, one of ordinary skill in the art would understand that the information cannot be “linked” to a registered user and thus not stored for that user, and thus that user is “ignored” in this sense. 




Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding dependent claim 5 (and dependent claims 6-9 by dependency), in the context of the claim as a whole, the prior art does not teach all of the following steps:
“the human body physiological parameter monitoring method based on face recognition for a workstation of claim 4, wherein
it comprises the following steps to obtain the heart rate and blood flow information through analyzing the continuous frame images acquired by the image acquisition device: 
S1, capture continuous frame images of a person; 
S2, extract the collected RGB information of the skin area of each frame image, and then obtain three matrices based on the information of the three channels of the extracted RGB; 
S3, perform a dimension reduction on the three matrices obtained in each frame image in step S2, and three new matrices are obtained in each frame image; 
S4, average the three new matrices obtained in each frame image in step S3, and respectively obtain an average value of each new matrix of each frame image; 
then use “time” as the abscissa, and “the average value of the new matrix of the R channel” as the vertical ordinate to obtain a first waveform diagram; 
use “time” as the abscissa, and “the average value of the new matrix of the G channel” as the vertical ordinate to obtain a second waveform diagram; use “time” as the abscissa, and 
“the average value of the new matrix of the B channel” as the vertical ordinate to obtain a third waveform diagram; 
S5, filter the three waveform diagrams obtained in step S4 through a filter; 
S6, combine the three waveform diagrams filtered in step S5; 
S7, extract the periodic signal as a heart rate signal and the envelope signal as a blood flow signal in the waveform diagram combined in step S6.”

	The prior art Mestha et al. (US 2013/0077823 A1) is pertinent as teaching a method of extracting a heart rate from RGB images of a face, comprising teaching of some of the above steps:

    PNG
    media_image36.png
    745
    587
    media_image36.png
    Greyscale




    PNG
    media_image37.png
    810
    654
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    371
    634
    media_image38.png
    Greyscale


	However, Mestha does not teach at least:

“then use “time” as the abscissa, and “the average value of the new matrix of the R channel” as the vertical ordinate to obtain a first waveform diagram; 
use “time” as the abscissa, and “the average value of the new matrix of the G channel” as the vertical ordinate to obtain a second waveform diagram; use “time” as the abscissa, and 
“the average value of the new matrix of the B channel” as the vertical ordinate to obtain a third waveform diagram; 
S5, filter the three waveform diagrams obtained in step S4 through a filter; 
S6, combine the three waveform diagrams filtered in step S5”. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665